Name: Political and Security Committee Decision (CFSP) 2017/1012 of 13 June 2017 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. ) (EULEX KOSOVO) (EULEX KOSOVO/1/2017)
 Type: Decision
 Subject Matter: political framework;  European construction;  Europe
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/27 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1012 of 13 June 2017 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (*1) (EULEX KOSOVO) (EULEX KOSOVO/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (1), and in particular Article 12(2) thereof, Whereas: (1) Pursuant to Article 12(2) of Joint Action 2008/124/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including the decision to appoint a Head of Mission. (2) On 14 June 2016, the Council adopted Decision (CFSP) 2016/947 (2) amending Joint Action 2008/124/CFSP and extending the duration of EULEX KOSOVO until 14 June 2018. (3) On 20 July 2016, the PSC adopted Decision (CFSP) 2016/1207 (3), appointing Ms Alexandra PAPADOPOULOU as Head of Mission of EULEX KOSOVO from 1 September 2016 to 14 June 2017. (4) On 30 May 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed to extend the mandate of Ms Alexandra PAPADOPOULOU as Head of Mission of EULEX KOSOVO for the period from 15 June 2017 to 14 June 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ms Alexandra PAPADOPOULOU as Head of Mission of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) is hereby extended for the period from 15 June 2017 to 14 June 2018. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 June 2017. For the Political and Security Committee The Chairperson W. STEVENS (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 42, 16.2.2008, p. 92. (2) Council Decision (CFSP) 2016/947 of 14 June 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX Kosovo) (OJ L 157, 15.6.2016, p. 26). (3) Political and Security Committee Decision (CFSP) 2016/1207 of 20 July 2016 on the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (EULEX KOSOVO/1/2016) (OJ L 198, 23.7.2016, p. 49).